Prosecutor seeks a writ of certiorari to review so much of an order of the New Jersey Civil Service Commission, directing the Board of Chosen Freeholders of Camden county to reinstate prosecutor as purchasing agent of said board, as *Page 524 
provides that the reinstatement shall be "at a compensation at the rate of at least $1,000 per annum."
Prosecutor asserts that his salary prior to the abolition of his position as purchasing agent on January 10th, 1940, was $3,000 per annum, less fifteen per cent. reduction, and that it is beyond the power of the commission to fix the salary at a lower sum.
As we view it, the commission did not by its order fix the salary. It did order that prosecutor's salary should be not less than $1,000. If prosecutor is restored to his position, the employer is not directed to fix the salary at less than he theretofore received. If the Board of Freeholders fixes the former salary, prosecutor is not harmed. If it fixes a lower sum, it will be the board's action that produces the injury prosecutor fears. Until the salary is changed, prosecutor suffers no harm. At present, the question is academic.
The application is denied, with costs.